t c summary opinion united_states tax_court homayoun samadi and sarabano samadi petitioners v commissioner of internal revenue respondent docket no 722-17s filed date homayoun samadi and sarabano samadi pro sese sharyn m ortega caitlin a downing and brian a pfeifer for respondent summary opinion leyden special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure and dollar_figure for and respectively respondent also determined accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure for and respectively after concessions by petitioner sec_2 the issues for decision are whether petitioners are entitled to schedule c deductions for car and truck expenses for and related to petitioner husband’s real_estate activity and liable for accuracy-related_penalties under sec_6662 for and 1unless otherwise indicated all section references are to the internal_revenue_code code as amended in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure 2at trial petitioners conceded the following deductions for expenses reported on schedules c profit or loss from business with respect to petitioner husband’s real_estate salesperson business hereinafter referred to as petitioner husband’s real_estate activity advertising expenses of dollar_figure and dollar_figure for and respectively office expenses of dollar_figure and dollar_figure for and respectively laundry and cleaning expenses of dollar_figure and dollar_figure for and respectively and depreciation of dollar_figure for petitioners also conceded the following deductions for expenses reported on a schedule c for with respect to petitioner husband’s tax preparation services advertising expenses of dollar_figure office expenses of dollar_figure supplies of dollar_figure and other expenses of dollar_figure the court holds that petitioners are not entitled to schedule c deductions for car and truck expenses for or related to petitioner husband’s real_estate activity and liable for accuracy-related_penalties under sec_6662 for and background some of the facts are stipulated and so found petitioners resided in california when they timely filed their petition i petitioners’ tax returns petitioners timely filed and joint federal_income_tax returns petitioner husband prepared these tax returns using online software on both tax returns petitioner husband listed his occupation as tax specialist and petitioner wife listed her occupation as registered nurse petitioners attached schedules c to their tax_return for petitioner husband’s translation services real_estate activity and tax preparation services petitioners also attached schedules c to their tax_return for petitioner husband’s real_estate activity tax preparation services and work as a county election poll worker only the and schedules c for petitioner husband’s real_estate activity are at issue the and schedules c for petitioner husband’s real_estate activity did not report any gross_receipts but reported expenses for each year the schedule c reported a loss of dollar_figure and the schedule c reported a loss of dollar_figure ii petitioner husband’s real_estate activity in petitioner husband decided to invest in homes with his friends and family hereinafter referred to as the group the group consisted of five individuals including petitioner husband’s brother the group intended to buy homes renovate them and sell them for a profit ie to flip houses petitioner husband became a licensed real_estate agent in and continued to be licensed during and he did not earn any commissions from selling real_estate in or petitioner husband researched potential investment properties for the group and because he was a licensed real_estate agent he had access to properties that were for sale the group decided to look for potential investment properties in west sacramento california where petitioner husband lived because the group expected him to manage the investment properties petitioner husband prepared mileage logs for and to document the mileage he drove to see the potential investment properties petitioner husband relied on internal_revenue_service irs publication travel entertainment gift and car expenses in preparing these mileage logs petitioner husband maintained a daily spreadsheet on his computer for each year’s mileage log he input the starting and ending addresses beginning and ending mileage miles traveled and business_purpose of each trip according to the mileage logs petitioner husband drove big_number miles in and big_number miles in the mileage logs reflect that every saturday from january through date and every saturday from january through date petitioner husband drove miles from his home in west sacramento to the same client’s house in marina california drove back about miles to the sacramento area for a house showing with client drove back about miles to return client to his home in marina and then drove miles back home to west sacramento the client’s home in marina was the home of petitioner husband’s brother the house showing consisted of picking up his brother or one of the other individuals in the group ie the client from his brother’s home in marina and driving that individual to the sacramento area to look at a potential investment_property petitioner husband did not show any potential investment_property to the group from late august through december in either or the group did not buy any investment_property in either or its members could not agree on any of the potential investment properties petitioner husband had shown them the irs audited petitioners’ and tax returns and disallowed among other things deductions for the reported schedule c expenses related to petitioner husband’s real_estate activity and determined accuracy-related_penalties under sec_6662 for both years discussion i burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and a taxpayer bears the burden of proving it incorrect see rule a 290_us_111 morever deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed see 503_us_79 292_us_435 under sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer produces credible_evidence with respect to any relevant factual issue and meets other requirements at trial petitioners argued that under sec_7491 the burden_of_proof had shifted to respondent if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 places the burden_of_proof with respect to that issue on the commissioner see rule a credible_evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted 116_tc_438 quoting h conf rept pincite- 1998_3_cb_747 sec_7491 applies only if the taxpayer complies with substantiation requirements maintains all required records and cooperates with reasonable requests by the commissioner for witnesses information documents meetings and interviews sec_7491 and b on the basis of the record the court concludes that petitioners did not introduce credible_evidence with respect to either year at issue and therefore the burden_of_proof has not shifted to respondent ii car and truck expenses petitioners assert that petitioner husband’s real_estate activity during and constituted a trade_or_business and that the mileage logs substantiate the car and truck expenses reported for and with respect to that business respondent contends that petitioner husband’s real_estate activity did not rise to the level of carrying_on_a_trade_or_business during or the court agrees with respondent sec_162 provides that t here shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business however not every income-producing and profit-making endeavor constitutes a trade_or_business 480_us_23 t o be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit id whether petitioner husband’s real_estate activity in or rose to the level of a trade_or_business requires an examination of the facts see 312_us_212 petitioner husband argues that he was a real_estate agent during and that he was acting in that capacity when he showed the group the potential investment properties and that any expenses_incurred in helping the group see the potential investment properties are deductible business_expenses although petitioner husband was a licensed real_estate agent during and he was not in the trade_or_business of being a real_estate agent during the years at issue petitioner husband testified that he did not earn any commissions during or as a real_estate agent there is no other evidence in the record to suggest that he was continuously and regularly buying and selling real_estate as a real_estate agent to clients rather the record shows that during and petitioner husband and the group were attempting to start a business of flipping houses to do this petitioner husband researched potential investment properties ahead of time picked up his brother and or someone else from the group and drove to see a potential investment_property each saturday from january to august in and however petitioner husband’s activity during and with respect to this venture did not rise to the level of carrying_on_a_trade_or_business at best petitioner husband’s activity in and was in the exploratory or formative stages of forming a business of flipping houses carrying_on_a_trade_or_business requires more than initial research into a potential business opportunity it requires that the business have actually commenced 56_tc_895 20_tc_511 see christian v commissioner tcmemo_1995_12 tax ct memo lexi sec_12 at finding that activities relating to only exploratory or formative stages do not rise to the level of a trade_or_business sec_162 does not permit current deductions for startup or preopening expenses_incurred by a taxpayer before beginning business operations see sec_195 petitioner husband had plans for a potential business that had not materialized in or he testified that nothing came of the showings neither he nor anyone in the group purchased any investment_property in or in fact as petitioner husband testified the group could not agree on any investment properties to purchase accordingly petitioners are not entitled to deduct under sec_162 any expenses including car and truck expenses_incurred in connection with petitioner husband’s real_estate activity during or having found that petitioner husband’s real_estate activity did not rise to the level of carrying_on_a_trade_or_business during or the court need not address the veracity of the mileage logs whether the mileage logs satisfy the strict substantiation requirements of sec_274 or whether the car and truck expenses were ordinary and necessary business_expenses iii accuracy-related_penalties respondent determined accuracy-related_penalties for and because petitioners’ underpayments were due to substantial understatements of income_tax or negligence or disregard of rules or regulations see sec_6662 and b and a taxpayer may be liable for a accuracy-related_penalty on the portion of an underpayment of income_tax attributable to a substantial_understatement_of_income_tax or to negligence or disregard of rules or regulations id only one sec_6662 accuracy-related_penalty may be imposed with respect to any given portion of an underpayment even if that portion is attributable to more than one type of conduct listed in sec_6662 see 132_tc_161 aff’d 408_fedappx_908 6th cir sec_1_6662-2 income_tax regs nevertheless the court considers both grounds for imposition of the penalties the commissioner bears the burden of production with respect to the liability of an individual for a sec_6662 penalty sec_7491 sec_6751 provides that subject_to certain exceptions in sec_6751 no penalty shall be assessed unless the initial determination of the assessment is personally approved in writing by the immediate supervisor of the individual making the determination or such higher level official as the commissioner may designate written approval of the initial penalty determination under sec_6751 must be obtained no later than the date the notice_of_deficiency is issued or the date the commissioner files an answer or amended answer asserting the penalty 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 see also graev v commissioner t c ___ date supplementing and overruling in part 147_tc_460 compliance with sec_6751 is part of the commissioner’s burden of production in any deficiency case in which a penalty subject_to sec_6751 is asserted chai v commissioner f 3d pincite the sec_6662 accuracy-related_penalties determined in the notice_of_deficiency were properly approved as required by sec_6751 the record includes a copy of a civil penalty approval form approving imposition of accuracy-related_penalties against petitioners for and and executed by the irs tax examiner’s group manager before the date the notice_of_deficiency was issued respondent has proven sufficient facts to satisfy the burden of production as to that issue once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a see higbee v commissioner t c pincite the taxpayer may meet this burden by proving that he acted with reasonable_cause and in good_faith with respect to the underpayment see sec_6664 higbee v commissioner t c pincite sec_1_6664-4 income_tax regs as explained below petitioners did not provide persuasive evidence that they acted with reasonable_cause and in good_faith with respect to the underpayment_of_tax for or a substantial_understatement given petitioners’ concessions and the court’s decision that petitioners are not entitled to the claimed car and truck expense deductions for either or the result is a substantial_understatement_of_income_tax for each year there is a substantial_understatement_of_income_tax for any taxable_year if the amount of the understatement exceeds the greater of of the tax required to be shown on the tax_return or dollar_figure sec_6662 an understatement means the excess of the amount of the tax required to be shown on the tax_return over the amount of tax that is shown on the tax_return reduced by any rebate sec_6662 sec_6662 reduces the amount of an understatement by the portion of the understatement for which there is substantial_authority for the taxpayer’s tax treatment of any item or an adequate_disclosure of the relevant facts affecting the item’s tax treatment and a reasonable basis for the taxpayer’s treatment of the item petitioners do not argue that they had substantial_authority for any part of the understatement for or or that they made adequate disclosures on their or tax_return with respect to any part of the understatement accordingly the court does not reduce petitioners’ accuracy- related penalties pursuant to sec_6662 petitioners’ tax_return showed a tax of dollar_figure respondent determined the amount of tax required to be shown on petitioners’ tax_return was dollar_figure thus the understatement_of_tax that respondent determined for was dollar_figure that amount exceeds dollar_figure which is greater than dollar_figure of the tax required to be shown on petitioners’ tax_return petitioners’ tax_return showed a tax of dollar_figure respondent determined the amount of tax required to be shown on petitioners’ tax_return was dollar_figure thus the understatement_of_tax that respondent determined for was dollar_figure that amount exceeds dollar_figure which is greater than dollar_figure of the tax required to be shown on petitioners’ tax_return therefore petitioners have substantially understated their income_tax for and and are liable for the accuracy-related_penalties under sec_6662 and b for and b negligence or disregard of rules or regulations the accuracy-related_penalty may also be imposed under sec_6662 because of negligence or disregard of rules or regulations see sec_6662 in the alternative petitioners are liable for the accuracy-related_penalties for and because they were negligent and disregarded rules or regulations negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and any failure to keep adequate books_and_records or to substantiate items properly sec_6662 see higbee v commissioner t c pincite sec_1_6662-3 income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 85_tc_934 disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 see higbee v commissioner t c pincite respondent has met his burden of production with respect to petitioners’ negligence and disregard of rules or regulations petitioners’ tax returns for and were prepared by petitioner husband petitioner husband considered his occupation to be a tax specialist and operated a tax preparation services business as a sole_proprietorship however in preparing their tax returns petitioners failed to exercise due care or to do what a reasonable person would do under the circumstances to determine whether petitioner husband was in a trade_or_business in order to deduct the car and truck and other expenses for and c reasonable_cause for the underpayment_of_tax a penalty will not be imposed under sec_6662 however if a taxpayer establishes that he or she acted with reasonable_cause and in good_faith sec_6664 circumstances that indicate reasonable_cause and good_faith include reliance on the advice of a tax professional or an honest misunderstanding of the law that is reasonable in the light of all the facts and circumstances sec_1 b income_tax regs see higbee v commissioner t c pincite relevant facts and circumstances for the court to consider include the knowledge and experience of the taxpayer sec_1_6664-4 income_tax regs petitioners argued that petitioner husband relied on irs publication to prepare the mileage logs for and informal irs guidance like a publication is not itself law but a reasonable misunderstanding of its discussions of law can be relevant to whether a taxpayer should be excused from a penalty see eg gray v commissioner tcmemo_1982_392 tax ct memo lexis at however petitioners have not explained which irs publications or other authority they consulted to determine whether petitioner husband was carrying_on_a_trade_or_business petitioner husband held himself out to be a tax specialist and prepared tax returns as a business and therefore should have been able to consult the tax law or regulations to determine whether he was carrying_on_a_trade_or_business in fact petitioner husband testified that he did not see a purpose for referring to any regulations in preparing their tax returns the court concludes that petitioners did not act reasonably or in good_faith in taking the position that petitioner husband’s real_estate activity constituted a real_estate trade_or_business in and therefore petitioners are liable for the sec_6662 accuracy-related_penalties for and the court has considered all of the parties’ arguments and to the extent not addressed herein the court concludes they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
